Citation Nr: 1016864	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for status-post excision of a ganglion cyst of the 
right wrist.

2.  Entitlement to an initial compensable disability 
evaluation for early loss of the medial joint space of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 2004 to January 
2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's claims 
of entitlement to increased disability ratings.  So, 
regrettably, these claims are being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

The Veteran and his representative, in the multiple written 
statements and at his hearing before the undersigned Veterans 
Law Judge (VLJ) assert that the Veteran's service-connected 
status-post excision of a ganglion cyst of the right wrist 
and early loss of the medial joint space of the right knee 
are worse than currently evaluated.  The Board acknowledges 
that the Veteran was most recently afforded VA examinations 
in May 2007, in connection with his claims for service 
connection.  Copies of the examination and assessment reports 
are associated with his claims file.  In this regard, it is 
noted that the Court in Green stated that the fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).   

As such, in order to effectively evaluate the Veteran's 
service-connected status-post excision of a ganglion cyst of 
the right wrist and early loss of the medial joint space of 
the right knee more recent objective characterizations of 
these conditions and their associated symptomatology 
are required.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the pendency of his appeal).  

Therefore, additional VA examinations would be useful in 
evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected status-post excision of 
a ganglion cyst of the right wrist.  
Conduct all testing and evaluation 
indicated and review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current 
level of occupational impairment and 
functioning due to his service-connected 
status-post excision of a ganglion cyst 
of the right wrist.  Any indications that 
the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

2.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected early loss of the 
medial joint space of the right knee.  
Conduct all testing and evaluation 
indicated and review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current 
level of occupational impairment and 
functioning due to his service-connected 
early loss of the medial joint space of 
the right knee.  Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

3.  Following completion of the above, 
the RO should readjudicate the issues of 
entitlement to increased disability 
evaluations for status-post excision of a 
ganglion cyst of the right wrist and 
early loss of the medial joint space of 
the right knee.  Consideration must be 
given to all additional evidence received 
since issuance of the most recent 
statement of the case as to the matter.  
If any benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


